DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
The amendment filed on 11/17/2021 has been accepted and entered. Accordingly, Claims 1, 3-4, 7-14 and 17-20 have been amended. Claim 2 is canceled.
Claims 1 and 3-20 are currently pending. 


Response to Arguments
Applicant’s arguments: see Pages 10 to 17 of the Amendment filed 11/17/2021, with respect to claims 1 and 3-20, in conjunction with amendments “collates the pieces of routing information registered in the routing table of the second relay device with pieces of session information registered in a session table that holds pieces of information regarding respective sessions relayed by the first relay device and sets, as a piece of routing information set not to undergo the route advertisement from the first relay device to the second relay device, a piece of routing information that is not referred to in establishment of any of the sessions; and a CPU of the first relay that performs the route advertisement to the second relay device after excluding, from pieces of routing information registered in a routing table of the first relay device, the piece of routing information set not to undergo the route advertisement” has been fully considered and are persuasive. Therefore, rejections of claims 1 and 3-20 have been withdrawn.
Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Applicants remarks submitted have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed “collates the pieces of routing information registered in the routing table of the second relay device with pieces of session information registered in a session table that holds pieces of information regarding respective sessions relayed by the first relay device and sets, as a piece of routing information set not to undergo the route advertisement from the first relay device to the second relay device, a piece of routing information that is not referred to in establishment of any of the sessions; and a CPU of the first relay that performs the route advertisement to the second relay device after excluding, from pieces of routing information registered in a routing table of the first relay device, the piece of routing information set not to undergo the route advertisement” have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows:
	Sivaraj et al. (U.S Patent Application Publication No. US 10383027 B1), which is directed to a long term evolution (LTE) network system; and teaches that a relay system in an Ethernet virtual private network (EVPN) and Fig.1A-C Col 5 lines 16-18, route advertisement between PE device 1 and PE devices 2 or 3; PE device 1/a first relay device and Fig.1A-C Col 5 lines 16-18, route advertisement between PE device 1 and PE devices 2 or 3; PE device 2 or 3/a second relay device is receiving a MAC/IP route advertisement (e.g., a Type 2 route advertisement) from the PE device 1/first relay device; the first PE device is performing the route advertisement of routing information to the second PE device and, the PE device 2 or 3/ second relay device is receiving a MAC/IP route advertisement (e.g., a Type 2 route advertisement) from the PE device 1/first relay device;
	Muley (U.S Patent Application Publication No. US 8868745 B1), which is directed to virtual private network (VPN) system; and teaches that a management station 10/controller is comparing if an excess of a number of entries/ pieces of routing information added/registered in a routing table 40 of the PE 18/second relay device is above the limit 42/over a maximum number of pieces of routing information enterable/ registrable in the routing table is reflected/predicted, and the management station 10/controller is also operating to refuse the request, send an alarm indicating that a limit has been reached, or maintain number of routes in excess of the limit or allow routes to be added to the route table 22 of the PE 18/second relay device; and                                          	Nagarkar (U.S. Patent Application Publication No. U.S Pub 2019/0109780 A1), which is directed to a software-defined networking (SDN) system; and teaches that configuration of the logical router is excluding the particular first route from route advertisement information destined for external router in response to determination/ result and, some routes/pieces of routing information are not advertised to the external router as a result of validation routing information or invalid routing information based on configuration (Para [0052] Fig.5).
	None of these references, taken alone or in any reasonable combination, teach the claims as amended, “collates the pieces of routing information registered in the routing table of the second relay device with pieces of session information registered in a session table that holds pieces of information regarding respective sessions relayed by the first relay device and sets, as a piece of routing information set not to undergo the route advertisement from the first relay device to the second relay device, a piece of routing information that is not referred to in establishment of any of the sessions; and a CPU of the first relay that performs the route advertisement to the second relay device after excluding, from pieces of routing information registered in a routing table of the first relay device, the piece of routing information set not to undergo the route advertisement” in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414